Citation Nr: 0912168	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1974 and from May 1974 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
50 percent disability rating for bilateral hearing loss.  The 
Veteran testified before the Board in December 2006.    

In a July 2007 decision, the Board denied the Veteran's claim 
for entitlement to an increased rating for bilateral hearing 
loss.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Partial Remand, a February 2009 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In the context of 
determining whether assignment of an extraschedular rating is 
warranted, it is important for a VA audiologist to describe 
the effect of a hearing disability on the Veteran's 
occupational functioning and daily activities.  38 C.F.R. 
§ 3.321(b) (2008); Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  On VA examination in November 2005, the examiner 
focused on the effects of the Veteran's tinnitus on his life 
but did not address how the Veteran's bilateral hearing loss 
affected his occupational functioning and daily activities.  
In order to make an accurate assessment of the Veteran's 
entitlement to an increased rating for his disability, 
including whether he is entitled to an extraschedular rating, 
it is necessary to have a medical opinion discussing the 
effect of the bilateral hearing loss on his occupational 
functioning and daily activities based upon a thorough review 
of the record.  The Board thus finds that such an examination 
and opinion is necessary in order to fairly decide the merits 
of the Veteran's claim.
  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination to determine 
the severity of his bilateral hearing 
loss.  The examiner must specifically 
discuss the effect of the Veteran's 
bilateral hearing loss on his 
occupational functioning and daily 
activities.  The claims folder should 
be reviewed by the examiner and the 
examination report should note that 
review.  
 
2.  Then, readjudicate the claim, 
including consideration of whether 
referral of the claim to the 
appropriate department officials under 
38 C.F.R. § 3.321(b) for extraschedular 
consideration is warranted.  If any 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

